Fourth Court of Appeals
                                       San Antonio, Texas

                                   MEMORANDUM OPINION
                                           No. 04-13-00546-CV

             IN RE COCA-COLA REFRESHMENTS USA, INC., and Jon P. Rosales

                                     Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Sandee Bryan Marion, Justice
                  Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice

Delivered and Filed: August 21, 2013

PETITION FOR WRIT OF MANDAMUS DENIED

           On August 12, 2013, relators Coca-Cola Refreshments USA, Inc. and Jon P. Rosales filed

a petition for writ of mandamus and motion for temporary relief. The court has considered the

petition for writ of mandamus and is of the opinion that relators are not entitled to the relief sought.

Accordingly, the petition for writ of mandamus and motion for temporary relief are denied. See

TEX. R. APP. P. 52.8(a).

                                                       PER CURIAM




1
 This proceeding arises out of Cause No. 2012-CI-16160, styled Gerald J. Maurette v. Coca-Cola Refreshments USA,
Inc. and Jon P. Rosales, pending in the 57th Judicial District Court, Bexar County, Texas, the Honorable Barbara
Hanson Nellermoe presiding.